Citation Nr: 0809066	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  97-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from September 1949 until September 1953.  The 
veteran died in February 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The Board first considered this appeal in October 2007 and 
determined that additional medical evidence was needed. As 
such, an independent medical examination (IME) of the record 
was requested pursuant to 38 U.S.C.A. § 7109.  As such, this 
matter is properly returned to the Board for appellate 
consideration.  A copy of the IME report was forwarded to the 
appellant and her representative. In January 2008, the 
appellant requested the Board remand the appeal for the RO's 
consideration of the IME.  However, the appellant has had an 
opportunity to comment upon the IME and to offer argument and 
additional evidence.  To the extent to which the appellant 
requests a remand solely for consideration of the IME, the 
United States Court of Appeals for Veterans Claims (the 
Court) in Padgett v. Nicholson, 19 Vet. App. 84 (2005), found 
the Board has the authority to obtain and consider expert 
medical opinions in compliance with 38 U.S.C.A. § 7109(a) 
without remanding the case for initial RO consideration of 
such evidence, and without obtaining a waiver of such 
consideration from the appellant.  Thus, the Board will 
proceed to a decision on the merits on the claim of service 
connection for the cause of death of the veteran.  

The appellant also requested a remand for RO review of a 
January 2008 letter from a private physician.  This pertinent 
medical evidence was not addressed in the Statement of the 
Case issued in April 2007.  While the letter was not 
previously considered by the RO, the letter is by the same 
physician who wrote the April 2002 statement that was 
considered and reiterated information previously conveyed by 
that letter.  Because the additional private medical evidence 
in question is duplicative of other evidence of record, this 
evidence need not be referred back to the RO. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The September 2002 Board decision denying the claim for 
entitlement to service connection for the cause of the 
veteran's death is final.

2.  The evidence associated with the claims file subsequent 
to the September 2002 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the veteran's death and 
raises a reasonable possibility of substantiating the claim.

3.  During the veteran's lifetime, service connection had 
been established for residuals of a shell fragment wound to 
the right thigh involving muscle groups XIII and XIV, 
evaluated as 40 percent disabling; residuals of a shell 
fragment wound to the spine with involvement of muscle group 
XX of the lumbar muscles, evaluated as 40 percent disabling; 
residuals of a shell fragment wound to the right forearm, 
evaluated as 20 percent disabling; degenerative arthritis of 
the left knee, evaluated as 30 percent disabling; 
degenerative arthritis of the right knee, evaluated as 10 
percent disabling; degenerative arthritis of the left hip, 
evaluated as 10 percent disabling; degenerative arthritis of 
the right hip, evaluated as 10 percent disabling and active 
osteomyelitis of the right femur, evaluated as 
noncompensable.  Additionally, the RO granted a total 
disability rating for individual unemployability based upon 
service-connected disabilities in a January 1994 rating.  

4.  The veteran died in February 1996 due to pulmonary 
failure.

5.  A pulmonary disease, to include the pulmonary failure 
which ultimately caused the veteran's death, was not 
manifested during service and is not shown to be causally or 
etiologically related to service.

6.  A service-connected disability was neither the principal 
nor a contributory cause of the veteran's death and there is 
no competent medical evidence showing that the veteran's 
death is otherwise related to service.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 2002 
determination wherein the Board denied the appellant's claim 
of entitlement to service connection for cause of death is 
new and material, and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.1104 (2007).

2.  The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The appellant seeks service connection for the cause of the 
veteran's death.  The RO previously considered and denied a 
claim for service connection for cause of death in a rating 
decision dated in September 1996.  The appellant timely 
perfected her appeal of the September 1996 RO decision and 
the Board denied the claim in September 2002.  The appellant 
did not appeal the September 2002 Board decision and 
therefore it is final.  38 C.F.R. § 20.1104.  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the last final 
rating decision. See Glynn v. Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  When determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously denied claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312 (1999).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to the merits of the claim on the basis 
of all of the evidence of record.

The claim was initially considered and denied in a September 
1996 rating decision as there was no evidence the pulmonary 
failure was related to military service.  Subsequently, a 
September 2002 Board decision denied the claim as there was 
no evidence that the pulmonary disease or prostate cancer 
were incurred in or otherwise related to service nor was 
there any evidence that any of the veteran's service-
connected disabilities caused or contributed to the his 
death.  At the time of the September 2002 Board decision, the 
evidence of record consisted of service medical records, VA 
outpatient treatment records, reports of VA examinations and 
private medical records.  Subsequently, two letters from a 
private physician and an independent medical examination 
(IME) have been associated with the claims file.  

The evidence received subsequent to the September 2002 Board 
decision is new, in that it was not previously of record; and 
is also material.  Specifically, the evidence received 
subsequent to the September 2002 Board decision includes 
letters from a private physician explaining the veteran's 
service-connected disabilities caused debility and immobility 
which led to pneumonia which ultimately brought about his 
death.   Presuming such evidence is credible for the limited 
purpose of ascertaining its materiality, this would therefore 
relate to the unestablished element of a nexus between the 
service-connected disabilities and the cause of the veteran's 
death which is necessary to substantiate the appellant's 
claim.  

Therefore, the additional evidence received since the 
September 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  As such, 
the Board finds that the claim of service connection for the 
cause of the veteran's death is reopened.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007). While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant in July 2006 that fully addressed all notice 
elements of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While this letter did not include an explanation of how to 
substantiate a DIC claim for both service-connected and 
nonservice connected conditions as required by Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007), the appellant had 
previously been apprised of this information in a May 2001 
letter concerning the appellant's prior claim for service 
connection for the cause of the veteran's death which was 
denied by the Board in September 2002.  

The VCAA duty to notify has not been satisfied with respect 
to advising the appellant of the exact conditions for which 
the veteran was in receipt of service connection at the time 
of his death.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  
Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant was clearly aware of the veteran's service-
connected conditions and specifically argued that 
complications of these conditions ultimately brought about 
his death.  Thus, the appellant has demonstrated actual 
knowledge and therefore proceeding with the appeals presently 
does not therefore inure to the appellant's prejudice. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The appellant submitted private medical 
records in support of her claim.  Furthermore, a medical 
opinion concerning the claim was obtained in November 2007.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
Therefore, the case is ready for appellate review.

The Merits of the Claim

The appellant seeks service connection for the cause of the 
veteran's death. Specifically, the appellant contends the 
veteran's service-connected disabilities caused or 
accelerated the pulmonary condition which ultimately brought 
about his death.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The benefit of the doubt rule provides that the appellant 
will prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
appellant prevails in her claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the appellant's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under applicable law, if the appellant establishes her 
entitlement to service connection for the cause of the 
veteran's death, she would be granted Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1310. In order to do so, the evidence must establish that a 
service connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312. The death of 
a veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a). The principal cause of death is 
one which singularly or jointly with some other condition was 
the immediate cause of death, or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is one that contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the production 
of death. 38 C.F.R. § 3.312(c). For the disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

During his lifetime, the veteran was in receipt of service 
connection for residuals of a shell fragment wound to the 
right thigh involving muscle groups XIII and XIV, residuals 
of a shell fragment wound to the spine with involvement of 
muscle group XX of the lumbar muscles, residuals of a shell 
fragment wound to the right forearm, degenerative arthritis 
of the left knee, degenerative arthritis of the right knee, 
degenerative arthritis of the left hip, degenerative 
arthritis of the right hip, and active osteomyelitis of the 
right femur, evaluated as noncompensable.  Furthermore, the 
RO granted a total disability rating for individual 
unemployability in a January 1994 rating.  The veteran's 
death certificate, however, listed the cause of death as 
pulmonary failure.  No other contributing causes of death 
were noted and an autopsy was not performed.  Additionally, 
February 1996 private hospital records just prior to the 
veteran's death reflect the veteran was admitted for a 
radical prostatectomy and node dissection and post-surgery 
sustained complications of wound dehiscence, acute 
respiratory failure and hepatic failure.  

As to direct service connection for the cause of the 
veteran's death, there is no evidence the veteran was in 
receipt of service-connection for any pulmonary condition.  
Nevertheless, the appellant may establish service connection 
for the cause of the veteran's death, when all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service. Combee v. Brown, 
34 F. 3d. 1039 (Fed. Cir. 1994).  While the service medical 
records reflect treatment for bronchopneumonia in December 
1950, this was an acute and transitory incident which 
appeared to resolve without residuals.  Significantly, the 
September 1953 examination performed in connection with the 
veteran's separation from service described the lungs and 
chest as normal and noted no pulmonary disease or defect.  No 
other service medical records reflect complaints, treatment 
or diagnoses for pulmonary disorders.

More significantly, there is no competent medical evidence of 
a nexus linking the pulmonary condition to an event or 
incident during service.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
None of the medical records contain an opinion linking the 
pulmonary failure directly to service.  

Nor is there any evidence of continuity of symptomatology.  
The first post-service record of a pulmonary condition is an 
October 1987 private physician statement (i.e. approximately 
34 years after the veteran's separation from service).  The 
gap in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The appellant's primary contention, however, is that the 
veteran's service-connected disabilities made the veteran 
immobile which resulted in the pneumonia that ultimately 
caused his death.  In support of her claim, the appellant 
submitted two letters from a private physician.  

An April 2002 letter from L.M., M.D. indicated the veteran 
died after a prostate surgery.  The physician explained the 
veteran had severe emphysema and a resulting pneumonia.  The 
physician explained the veteran's difficulty ambulating due 
to arthritis and prior gunshot wounds obviously led to 
debility and an inability to ambulate which assisted in 
precipitating the veteran's death from pulmonary disease.  

A January 2008 letter from L.M., M.D. indicated the veteran 
died in February 1996 from pneumonia and emphysema.  The 
physician noted the veteran was totally disabled due to 
arthritis that was severe and led to his debility and 
inability to ambulate over 100 feet at a time.  The veteran 
also had COPD and prostate cancer.  The physician indicated 
the veteran's inability to ambulate and exercise due to 
severe osteoarthritis obviously had a considerable effect on 
the patient's development of pneumonia due to inactivity and 
led to the premature death of the veteran from pneumonia.

However, the appellant's primary assertion was not supported 
by any factual or medical evidence generated 
contemporaneously with the veteran's death showing such a 
diminution of the veteran's physical capacity due to 
arthritis, nor demonstrating such a chain of events.  
Specifically, while private hospital records noted 
complications of acute respiratory failure, the records 
suggested this was an exacerbation of underlying chronic 
obstructive pulmonary disease. 

Given the conflicting evidence, the Board in October 2007 the 
Board sought an independent medical examination (IME) of the 
claims file to obtain clarification as to whether the 
veteran's service-connected conditions caused or contributed 
substantially to his death.  The November 2007 opinion states 
that the medical evidence did not give any indication that 
the service-connected disabilities contributed to the 
veteran's death.  The examiner noted the records did not 
support the contention that the veteran's impairments 
contributed to pneumonia or death.  The examiner explained 
that while early ambulation and respiratory care are 
important in post-operative period, it was difficult to see 
how arthritis could lead to the need for prolonged mechanical 
ventilation.  It was far more likely that the requirement for 
a second surgery, the development of a ventilator-associated 
pneumonia, and the veteran's underlying chronic obstructive 
pulmonary disease and eventual ileus and gastrointestinal 
bleeding ultimately led to his death.  The examiner further 
explained that carefully instituted gradually increasing 
ambulation was important in the days following major surgery 
but was unreasonable to expect a 66 year old would resume 
walking and other activities in the first or second post-
operative day.  Even with substantial limitation from 
arthritis it was very likely the veteran could be 
appropriately active in the days immediately following 
surgery.  The examiner opined the April 2002 letter by L.M., 
M.D. was unconvincing as the letter was written approximately 
six years after the veteran's death and did not provide 
specific details to connect the veteran's disabilities with 
his untimely death.  

Therefore, the examiner concluded it was unlikely that the 
veteran's service-connected disabilities so impaired the 
limited ambulation expected of immediate post-operative 
period that the disabilities substantially contributed to the 
veteran's death.  The examiner concluded that the veteran 
suffered several service-connected injuries and degenerative 
arthritis and most likely had chronic obstructive pulmonary 
disease secondary to many years of smoking.  While it was not 
possible to evaluate the severity of chronic obstructive 
pulmonary disease, the examiner indicated the condition most 
likely compromised the lung function.  However, he concluded 
it was unlikely (substantially less than a 50 percent 
probability) that the veteran's service-connected 
disabilities caused or contributed substantially to the 
veteran's death.  

In this case, the Board accords the opinion of the IME 
examiner great probative value.  The opinion was based upon a 
comprehensive review of the claims folder, and was 
specifically generated with a view towards resolution of the 
issue under review.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may 
adopt a particular independent medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the medical evidence of record).  Furthermore, the IME 
examiner provided a detailed rationale for his conclusions.

On the other hand, the opinion of Dr. L. M. contained no 
rationale for its findings and furthermore did not indicate 
what evidence was considered.  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

The Board notes the appellant also raised a theory of 
entitlement based upon the veteran's history of cryptococcal 
meningitis.  While the record does confirm the veteran was 
treated for cryptococcal meningitis, there is nothing in the 
record which relates the meningitis to the cause of death or 
the service-connected disabilities.  Without such a nexus, 
entitlement to service connection is not warranted.  

While the appellant may posit that the veteran's service-
connected disabilities caused the veteran to be immobile 
which caused the pneumonia that ultimately brought about the 
veteran's death, she is not shown to have the requisite 
competence to render such an opinion to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 495 (1992).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the cause of the veteran's death is denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened.  To this extent and to this extent only, the 
appeal is granted.

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


